OPINION OF THE COURT
Per Curiam.
*30On March 29, 2007, the respondent pleaded guilty before the Honorable Abraham Gerges, in the Supreme Court, Kangs County, to one count of falsifying business records in the first degree, in violation of Penal Law § 175.10, a class E felony. On September 27, 2007, she was sentenced to a conditional discharge and 75 hours of community service. In addition, a civil judgment was entered against her in the sum of $25,000, and she was directed to pay a mandatory surcharge in the sum of $250, a crime victim’s fee in the sum of $20, and the sum of $50 for DNA testing.
The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) now moves to strike the respondent’s name from the roll of attorneys based upon her felony conviction pursuant to Judiciary Law § 90 (4) (b).
By virtue of her felony conviction upon her entry of a plea of guilty, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred on March 29, 2007. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys is granted, without opposition.
Prudenti, P.J., Mastro, Rivera, Spolzino and Angiolillo, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Ida D’Angelo, is disbarred, effective March 29, 2007, and her name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Ida D’Angelo, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Ida D’Angelo, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
*31Ordered that if the respondent, Ida D’Angelo, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance, pursuant to 22 NYCRR 691.10 (f).